Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s amendment filed on 04/20/2021, wherein claims 55, 66, 68, 69, 70 have been amended, and new claims 81-84 have been added. Amendment also cancelled claim 67.
Note:  Applicant elects sorbitan monooleate as the surfactant, tricaprine as the lipid component, and ethyl lactate as the amphiphilic solvent in the reply filed on 05/28/2019.
Claims 55-64, 66, 68-72, 74, 81-84 are examined herein so far as they read on the elected species.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-64, 66, 68, 69, 72, 74, 81, 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 55 recites the broad recitation “a triglyceride”, and the claim also recites “tricaprin, trilaurin, trimyristine, tripalmitin, tristearin” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 68, 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 68 recites the limitation "wherein the solid water-insoluble material……" in the claim, but claim 55 in its dependency chain does not recite solid water-insoluble material. There is insufficient antecedent basis for this limitation in the claim. 
Claim 69 recites the limitation "wherein the liquid water-insoluble material….." in the claim, but claim 55 in its dependency chain does not recite liquid water-insoluble material.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 55-56, 57, 58, 59-64, 66, 68, 69, 70, 71, 72, 74, 81-84 are rejected under 35 U.S.C. 103 as being unpatentable over Domb (US 7,919,113, PTO-1449), in view of Russo (Therapeutics and Clinical Risk Management 2008, pages 245-257, PTO-892).
	Domb discloses formulation for administering one or more lipophilic active agents/compounds, the composition comprising: (i) combination of surfactants with a high hydrophilic/lipophilic balance (HLB) of at least about 8 and a surfactant with a low HLB of less than about 5 (see abstract, claims 6, 7);(ii) at least one solid carrier which is a solid at room temperature selected from fatty acid esters, fatty acids…and combination thereof (iii) an amphiphilic solvent such as ethyl lactate, methyl lactate, propyl lactate, N-; and (iv) the lipophilic compound; and wherein the at least one surfactant or combination of surfactants, the at least one solid carrier, and the lipophilic compound form particles having a size less than about 500 nm when a solution comprising the at least one surfactant, the at least one solid carrier, the amphiphilic solvent, and the lipophilic compound are added to an aqueous medium. See abstract; claims 1, 2, 3. The composition therein further comprises an ethoxylated fat such as polyethyleneglycol-hydrogenated castor oil and further comprises phospholipid such as egg phospholipid, soy phospholipid or lecithin i.e meets instant (d) and (e) in claim 55. See claims 8, 9. The surfactants can be combination of surfactantsTWEEN 20 (polyoxyethylene (20) sorbitan monolaurate), and SPAM 80 which is sorbitan monolaurate (see column 4, lines 59-64; column 5, lines 20-25; claim 7); sorbitan monooleate and sorbitan monolaurate (see column 4, lines 65-66; column 5, line 1; claim 7), TWEEN™80; and the solid carrier can be tricaprine, trilaurin (see column 6, lines 19-35; instant claim 71). It is taught that lipophilic compounds or biologically active agents can be psychotropics (column 6, lines 63-64; claim 13), analgesics (column 7, line 2; claim 13), drugs acting on CNS and combinations thereof. The formulations therein can be administered orally. See claim 18. Administration of the formulation therein to a patient in need thereof is taught. See claim 17. The compositions therein have increased stability, and high bioavailability of water insoluble soluble biologically active lipophilic agents. See abstract; column 1, lines 19-23. For example, see TABLE 2, B-21-3, wherein a composition comprising biologically active agent ceftriaxone, trilaurin, PL egg (meets instant phospholipid), TWEEN™80 or SPAN™80 (sorbitan monooleate), ethyl lactate is taught; TABLE 2, B-1-21-4; TABLE 3; see column 11 TABLE 5 wherein a composition ceftriaxone, trilaurin, PL egg (meets phospholipid), TWEEN™80, ethoxylated castor oil (meets instant ethoxylated fat), ethyl lactate is taught. It is taught that the solid carrier can be selected from the group consisting of fatty acid esters, polymers, fatty acids, fatty alcohols, fatty amines, paraffins or waxes, partially hydrogenated vegetable oil, fully hydrogenated vegetable oil and combinations thereof (meets instant claims 68-70). See claim 1, claim 17.
	Domb does not teach the employment of analgesic such as tetrahydrocannabinol (THC) in combination with cannabidiol (CBD) as the lipophilic active agent in the composition therein; and the particular amounts as in claims 55, 60, 61, 70, 83; and the ratios as in instant claim 59.
	Russo teaches that Sativex® which contains equal proportions of THC and CBD is approved for treatment of central neuropathic pain in multiple sclerosis and for cancer pain. See abstract. It is taught that the cannabinoids are found in plants of the cannabis genus, termed as phytocannabinoids. The best known analgesic is Δ9-tetrahydrocannabinol. See page 246, left hand column, under Cannabinoids and analgesic mechanisms. It is taught that the phytocannabinoids are lipid soluble with slow and erratic oral absorption i.e they are lipophilic compounds. See page 252, right hand column under Practical issues. It is taught that ajulemic acid is used for neuropathic pain. See Table 1, page 249.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a combination of tetrahydrocannabinol (THC) with cannabidiol (CBD) in equal proportions as the lipophilic biologically active agent in a pharmaceutically acceptable carrier or excipient in the lipophilic active agents therein can be analgesics, and 2) Russo teaches that Sativex® which contains equal proportions of THC and CBD is approved for treatment of central neuropathic pain in multiple sclerosis and for cancer pain i.e it is an analgesic; Russo teaches that the phytocannabinoids are lipid soluble with slow and erratic oral absorption i.e THC, CBD are lipophilic compounds. One of ordinary skill in the art would have been motivated to employ a combination of tetrahydrocannabinol (THC) in combination with cannabidiol (CBD) as the lipophilic biologically active agent in a carrier or excipient in the composition comprising: (i) a mixture of surfactants TWEEN 20 (polyoxyethylene (20) sorbitan monolaurate), and SPAM 80 which is sorbitan monolaurate such as sorbitan monooleate, TWEEN™80; (ii) at least one solid carrier such as tricaprin, trilaurin (iii) an amphiphilic solvent such as ethyl lactate, methyl lactate, propyl lactate, (iv) ethoxylated fat such as polyethyleneglycol-hydrogenated castor oil and (v) phospholipid such as egg phospholipid with reasonable expectation of success of obtaining a formulation with increased stability, and high bioavailability of water insoluble lipophilic biologically active agents such as THC and CBD, with reasonable expectation of success of administering the formulation for treating pain in a patient in need thereof. Domb in view of Russo analgesic in a carrier or excipient in the composition comprising: : (i) a mixture of surfactants TWEEN 20 (polyoxyethylene (20) sorbitan monolaurate), and SPAM 80 which is sorbitan monolaurate such as sorbitan monooleate, TWEEN™80; (ii) at least one solid carrier such as tricaprin, trilaurin (iii) an amphiphilic solvent such as ethyl lactate, methyl lactate, propyl lactate, (iv) ethoxylated fat such as polyethyleneglycol-hydrogenated castor oil and (v) phospholipid such as egg phospholipid to treat pain in a patient in need thereof.
	Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ Δ9-tetrahydrocannabinol as the THC because Russo teaches that Δ9-tetrahydrocannabinol has analgesic properties.
	It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of THC and CBD as in instant claims 55, 56, 60, 61, 70, 83; and the ratios of THC:CBD as in instant claim 59 employed in the composition to obtain a therapeutic composition.
One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of THC and CBD employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
In re Boesch,205 USPQ 215 (CCPA 1980).

Response to Arguments
The rejection has been modified in view of Applicant’s amendment.
Applicant's arguments filed on 04/20/2021 the Declaration filed by Prof. Avi Domb on 10/14/2020 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant’s remarks (pages 3-6 of the Declaration filed on 10/14/2020), and the data in the Declaration have been considered. It is pointed out that any unexpected/surprising results have to be commensurate in scope with instant claims. According to MPEP § 716.02, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.”  The surprising/unexpected results are provided for a composition comprising particular surfactant sorbitan monooleate (14.1 % w/w), particular lipid component tricaprin (14.1 % w/w), particular amphiphilic solvent ethyl lactate (35.4 % w/w), lecithin (8.3 % w/w) in particular amounts. See pages 3-6 of the Declaration, and data under 14 of Declaration. Instant claim 55 recites broadly any surfactant, variety of lipid components, variety of amphiphilic solvents, any ethoxylated fat and/or a fatty compound, any phospholipid; claim 70 recites broadly any surfactant, variety of lipid components, variety of amphiphilic solvents, any ethoxylated fat and/or a fatty compound, 
	Applicant’s arguments regarding Sativex® have been considered. It is pointed out that Applicant is arguing against an individual references when the rejection was based on combination of references. As discussed above Domb in view of Russo renders obvious as discussed above, administering the combination of tetrahydrocannabinol (THC) with cannabidiol (CBD) as the lipophilic biologically active agent analgesic in a carrier or excipient in the composition comprising: in the composition comprising: : (i) a mixture of surfactants TWEEN 20 (polyoxyethylene (20) sorbitan monolaurate), and SPAM 80 which is sorbitan monolaurate such as sorbitan monooleate, TWEEN™80; (ii) at least one solid carrier such as tricaprin, trilaurin (iii) an amphiphilic solvent such as ethyl lactate, methyl lactate, propyl lactate, (iv) ethoxylated fat such as 
Applicant argues that “Russo teaches buccal delivery and not orally administered formulations”. Applicant’s arguments have been considered. It is pointed out that Russo was employed for its teachings that Sativex® which contains equal proportions of THC and CBD is approved for treatment of central neuropathic pain in multiple sclerosis and for cancer pain i.e it is an analgesic; Russo teaches that the phytocannabinoids are lipid soluble with slow and erratic oral absorption i.e THC, CBD are lipophilic compounds. Domb discloses formulation for administering one or more lipophilic active agents/compounds such as analgesics, the composition comprising: (i) at least one surfactant;(ii) at least one solid carrier which is a solid at room temperature(iii) an amphiphilic solvent such as ethyl lactate; and (iv) the lipophilic compound; and wherein the at least one surfactant, the at least one solid carrier, and the lipophilic compound form particles having a size less than about 500 nm when a solution comprising the at least one surfactant, the at least one solid carrier, the amphiphilic solvent, and the lipophilic compound are added to an aqueous medium. Domb teaches the advantage of the compositions therein such have increased stability, and high bioavailability of water insoluble soluble biologically active lipophilic agents. See abstract; column 1, lines 19-23. Accordingly, one of ordinary skill in the art would have been motivated to employ tetrahydrocannabinol (THC) in combination with cannabidiol (CBD) as the lipophilic biologically active agent as analgesic in a carrier or excipient in the composition comprising: (i) a mixture of surfactants TWEEN 20 (polyoxyethylene (20) sorbitan monolaurate), and SPAM 80 which is sorbitan monolaurate such as sorbitan monooleate, .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 55-64, 68, 69, 70, 72, 74, 81 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 32-35, 39, 49-55 of U.S. Application No. 16/577,609 in view of Russo (Therapeutics and Clinical Risk  Although the conflicting claims are not identical, they are obvious over each other because they are both drawn to a method of administration of cannabinoid composition comprising cannabinoids as drug, and a formulation comprising surfactant, lipid component, and an amphiphilic component. The employment of a combination of THC and CBD would have been obvious in view of the secondary reference for reasons as discussed in the obvious rejection above. 
	It would have been obvious to a person of ordinary skill in the art at the time of invention to determine or optimize parameters such as effective amounts of THC and CBD as in instant claims 55, 60, 66; and the ratios of THC and CBD as in instant claims 77, 78, employed in the composition to obtain a therapeutic composition.
One having ordinary skill in the art at the time the invention was made would have been motivated to determine the effective amounts of THC and CBD and the ratios of THC and CBD employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch,205 USPQ 215 (CCPA 1980).
It would have been obvious to administer the composition for treating pain, since Russo teaches that THC and CBD is approved for treatment of central neuropathic pain in multiple sclerosis and for cancer pain i.e it is an analgesic.

Response to Arguments
Applicant requests this double patenting rejection be held in abeyance until allowable subject matter.

Prior Art Made of Record:
WO 2007/056242 or US 20140357708…sorbitan monooleate (page 21, Span 20), tricaprin (see page 19), amphiphilic component (ascorbyl palmitate); THC,CBD; see claims
US 20140348926/14,371,819……..has absorption enhancer….. piperine
WO 2016/144376…PTO-1449; 
US 20150297653.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627